DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 1 November 2022 is acknowledged.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

Claim Interpretation
In claim 2, the structure is interpreted as a triphenyl phosphine oxide each phenyl group having a group X, where those groups interpreted as an epoxide or epoxide reactive group, consistent with claim 3, Fig. 2, and para. 0042 of applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 11 each recite a reaction of a structure of a polymer, where the drawing of the polymer includes the groups X and R, which are undefined in the claim. It appears the drawing is from Fig. 4 of the specification, but the specification nowhere defines X or R with respect to Fig. 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilow et al., “Development of Phosphorylated Adhesives,” NASA Contractor Report 166507 (1983).
As to claim 9, Bilow teaches adhesive compositions formed from phosphine oxide epoxy compounds and phosphine oxide amine compounds. Table IV, pp. 4-3 show substrates of Tedlar and polyphenylethersulfone having a layer of adhesive cured thereon, therefore a skin. One example uses 4.6 parts of epoxy compound VI to 1.0 part of curing agent IX. Epoxy compound VI has the structure 

    PNG
    media_image1.png
    176
    459
    media_image1.png
    Greyscale

(p. 2-3), and is a phenylphosphine oxide epoxy, and the curing agent IX has structure

    PNG
    media_image2.png
    160
    216
    media_image2.png
    Greyscale
(p. 2-8), and is an amine, therefore the cured product is a phenylphosphine oxide epoxy-amine. Based on these structures, and the relative amounts in the example of Bilow, it is calculated that the cured phenylphosphine oxide epoxy amine composition contains 8.2 percent phosphorus by weight, which is within the recited range.

Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bilow et al., “Development of Phosphorylated Adhesives,” NASA Contractor Report 166507 (1983), as evidenced by Dow Liquid Epoxy Resins (1999) (“Dow”).
The second reference is used to show a recited limitation is met by the primary reference. See MPEP 2131.01.
The discussion of Bilow with respect to claim 9 is incorporated by reference. Bilow does not state that the amine is configured to form a polyphosphate surface layer according to the recited process. However, Bilow teaches the epoxy compound

    PNG
    media_image1.png
    176
    459
    media_image1.png
    Greyscale
, which when reacted with the diamine would be expected to provide the linkage -O-CH2-CH(OH)CH2- to the amine group, where X and R are characterized as any organic group, as shown at Dow, p. 6 (showing general scheme for reaction of epoxy groups with amines). As such, given the identical starting material, it would be expected that the ability to form a polyphosphate surface layer in response to atomic oxygen is inherent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “Phosphorus-Containing Epoxy for Flame Retardant. III: Using Phosphorylated Diamines as Curing Agents,” J. Appl. Polym. Sci. 63, 895-901 (1997) (“Liu”).
	As to claim 9, Liu teaches a composition of an epoxy cured with a diamine (abstract). Table II teaches an epoxy resin composition combining PA-II as curing agent and BGPPO as epoxy, having a phosphorus content of 10.80 wt %. The amine curing agent PA-II is bis(3-aminophenyl)phenyl phosphine oxide. The BGPPO is bis(glycidyloxy)phenyl phosphine oxide, which is a phenylphosphine oxide epoxy, and thus the composition of BGPPO/PA-II is phenylphosphine oxide epoxy-amine having the recited amount of phosphorus.
	Liu does not state that the examples are formed as a skin cured onto a substrate to form a layered structure. However, Liu teaches the utility of using epoxy resin compositions for coating (p. 895, 1st col.), and as such, the use of such composition as a coating (skin) on a substrate is an obvious modification suggested by Liu.

Claim(s) 1, 4-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bilow et al., “Development of Phosphorylated Adhesives,” NASA Contractor Report 166507 (1983) in view of Liu et al., “Phosphorus-Containing Epoxy for Flame Retardant. III: Using Phosphorylated Diamines as Curing Agents,” J. Appl. Polym. Sci. 63, 895-901 (1997) (“Liu”) as evidenced by Dow Liquid Epoxy Resins (1999) (“Dow”).
As to claim 1, Bilow teaches adhesive compositions formed from phosphine oxide epoxy compounds and phosphine oxide amine compounds. Table IV, pp. 4-3 show substrates of Tedlar and polyphenylethersulfone having a layer of adhesive cured thereon, therefore a skin. One example uses 4.6 parts of epoxy compound VI to 1.0 part of curing agent IX. Epoxy compound VI has the structure 

    PNG
    media_image1.png
    176
    459
    media_image1.png
    Greyscale

(p. 2-3), and is a phenylphosphine oxide epoxy, and the curing agent IX has structure

    PNG
    media_image2.png
    160
    216
    media_image2.png
    Greyscale
(p. 2-8), and is an amine, therefore the cured product is a phenylphosphine oxide epoxy-amine.
Bilow differs from claim 1 in not showing the recited polymer structure. However, Bilow does teach the epoxy structure, and furthermore, it is known from Dow, p. 5, that the reaction product of an NH2 amine group with an epoxy produces the linkage -CH2CH(OH)(CH2)-. As such, the triphenyl phosphine oxide with the linkage -OCH2CH(OH)CH2N- at the para position of a phenyl group would be expected, and as such, Bilow would be expected to form a polymer structure differing only in having a methyl group, rather than a third phenyl group on the phenylphosphine oxide amine moiety.
Liu teaches the similar diamine compound bis(3-aminophenyl)phenylphosphine oxide as a curing agent for epoxy resins, and teaches that such curing agents provide reactivity with epoxy resins, including phosphorus containing epoxy resins, with high char yield. Given the similar structure and similar utility for forming flame retardant epoxy resin compositions, it would be an obvious modification to use the bis(3-aminophenyl)phenylphosphine oxide in addition to or in lieu of the bis(3-aminophenyl)methylphosphine oxide of Bilow, so as to obtain phosphorylated epoxy resins that would be expected to incorporate the recited structure, as Liu teaches the utility of such phenylphosphine oxide.
As to claim 4, Bilow does not state that the amine is configured to form a polyphosphate surface layer according to the recited process. However, Bilow teaches the epoxy compound

    PNG
    media_image1.png
    176
    459
    media_image1.png
    Greyscale
, which when reacted with the diamine would be expected to provide the linkage -O-CH2-CH(OH)CH2- to the amine group, where X and R are characterized as any organic group, as shown at Dow, p. 6 (showing general scheme for reaction of epoxy groups with amines). As such, given the identical starting material, it would be expected that the ability to form a polyphosphate surface layer in response to atomic oxygen is inherent.
As to claims 5-8, while a phosphorus concentration with respect to the recited monomers is not exemplified, Liu teaches the use of 1:1 ratio of the epoxy and diamine (p. 897). Such a 1:1 combination of bis(3-aminophenyl)phenylphosphine oxide and epoxy compound VI would be expected to have a phosphorus concentration of approximately 9.2 wt %, which is within the recited ranges of claims 5-8.
As to claim 10, the discussion of Bilow with respect to claim 9 is incorporated by reference. 
Bilow differs from claim 10 in not showing the recited polymer structure. However, Bilow does teach the epoxy structure, and furthermore, it is known from Dow, p. 5, that the reaction product of an NH2 amine group with an epoxy produces the linkage -CH2CH(OH)(CH2)-. As such, the triphenyl phosphine oxide with the linkage -OCH2CH(OH)CH2N- at the para position of a phenyl group would be expected, and as such, Bilow would be expected to form a polymer structure differing only in having a methyl group, rather than a third phenyl group on the phenylphosphine oxide amine moiety.
Liu, furthermore, teaches the similar diamine compound bis(3-aminophenyl)phenylphosphine oxide as a curing agent for epoxy resins, and teaches that such curing agents provide reactivity with epoxy resins, including phosphorus containing epoxy resins, with high char yield. Given the similar structure and similar utility for forming flame retardant epoxy resin compositions, it would be an obvious modification to use the bis(3-aminophenyl)phenylphosphine oxide in addition to or in lieu of the bis(3-aminophenyl)methylphosphine oxide of Bilow, so as to obtain phosphorylated epoxy resins that would be expected to incorporate the recited structure of claim 10, as Liu teaches the utility of such phenylphosphine oxide amine in curing epoxy resin

	Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., “Phosphorus-Containing Epoxy for Flame Retardant. III: Using Phosphorylated Diamines as Curing Agents,” J. Appl. Polym. Sci. 63, 895-901 (1997) (“Liu”) as applied to claim 9, further in view of US 2009/0039208 (“Raeckers”).
	As to claims 12 and 13, Liu teaches the use of epoxy resins in laminating (p. 895), but does not discuss carbon fiber reinforced composite panel as required by claims 12 and 13. However, Raeckers teaches the utility of epoxy resins for forming a reinforced shell (panel) that uses partially cured carbon fiber reinforced parts for both skin and stiffening elements, which can then be cocured (claim 1). Since the elements all contain epoxy resins, the skin and the stiffening element (substrate) will contain epoxy groups that are reactive with amine, as demonstrated by the teachings of Liu showing reaction of epoxy and amines.
	It would therefore be an obvious application of the epoxy/amine system of Liu to the cocured skin and substrate of carbon fiber of Raeckers, as Raeckers teaches such cocured structures are an application of curable epoxy.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of Bilow and Liu, themselves or in combination, do not suggest a polymer having the structure of claim 1, and in addition a structure as shown in claim 2, having a triphenyl phosphine oxide structure with each phenyl group having a group X (defined as recited in claim 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764